Citation Nr: 1109966	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970, including service in the Republic of Vietnam.  The Veteran is the recipient of the Combat Action Badge, Bronze Star, and Army Commendation Medal for heroism.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran had active duty in the Republic of Vietnam and participated in combat during such service.  

2.  The Veteran has PTSD that is likely attributable to his combat experiences during his active military service in the Republic of Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In the instant case, the Veteran's claim for entitlement to service connection for PTSD is granted herein.  As such, further discussion of the VCAA for this issue is not necessary.  

Law and Analysis

The Veteran contends that his current diagnosis and symptoms of PTSD are related to his military service.  Specifically, he reports having been ambushed by enemy forces during combat operations, and witnessing the death of a comrade, during his service in the Republic of Vietnam.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events, to include witnessing the death of a fellow soldier and being attacked by enemy troops.  The evidence of records shows that the Veteran participated in direct combat operations while serving in the Republic of Vietnam and was awarded the Army Commendation for heroism (in connection with military operations against an armed hostile force), the Combat Infantry Badge, and the Bronze Star Medal.  In addition, the Veteran reports in-service combat-related stressors and symptoms of PTSD since discharge.  

In this case, the Board finds that the Veteran's reported stressors are consistent with the places, types, and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  Because the Veteran's stressors are related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  Therefore, the evidence satisfies the first element of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f).

With regard to a diagnosis of PTSD and medical nexus, the Board finds that the second and third elements of 38 C.F.R. § 3.304(f) are also met.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A July 2007 VA outpatient treatment record and a July 2008 VA examination report indicate that, while the Veteran endorsed many of the symptoms of PTSD, he did not meet all the criteria for a diagnosis of PTSD.  In this regard, both reports showed a range in affect with a mildly depressed mood, as well as intrusive thoughts, flashbacks, and nightmares.  Symptoms were noted to be mild, with minimal intensity.  The July 2007 examiner noted that the Veteran's score, on a Mississippi Scale for Combat-Related PTSD, was consistent with that obtained by persons diagnosed with PTSD.  Both examiners noted the Veteran's in-service stressors and current symptoms but, ultimately, found insufficient criteria to render a diagnosis of PTSD.

However, in January 2010, the Veteran's psychiatric care provider rendered a diagnosis of PTSD based on the Veteran's Vietnam service.  In particular, the psychiatric care provider noted additional symptoms not reported in the prior VA evaluations of record, including isolative behaviors, emotional numbing, intrusive thoughts, memory and concentration problems, depression, extreme anxiety, anger, and hypervigilance.  Accordingly, and based on this symptomatology, the psychiatric care provider opined that the Veteran's symptoms were chronic in nature and would likely worsen over time.  

The Board finds the conflicting medical opinions to be in relative equipoise.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Each psychiatric professional's opinion was based on a review of the Veteran's treatment history, the Veteran's treatment in service, and the examiner's area of expertise.  The medical opinions were clear, well-reasoned and supported by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence); Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Veteran has evidence of combat service, and he has been diagnosed with PTSD related to such exposure.  Although probative VA medical records from July 2007 and July 2008 show insufficient evidence for a diagnosis of PTSD, an equally probative January 2010 report from the Veteran's psychiatric care provider rendered a diagnosis of PTSD, based on a finding of additional symptoms, including intrusive thoughts, isolative behaviors, numbness, anxiety, and hypervigilance.  In addition, the January 2010 psychiatric care provider opined that the Veteran's PTSD was directly related to his Vietnam combat service.  Of significance to the Board in this matter is the fact that the January 2010 psychiatric care provider reported the Veteran's development of additional symptoms (in addition to those recognized at the July 2007 and July 2008 VA evaluations) that rendered a diagnosis of PTSD appropriate.  Therefore, the Board finds that the evidence is in relative equipoise.  Accordingly, service connection for PTSD is warranted.  





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


